Citation Nr: 1620007	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and arthritis.

3.  Entitlement to service connection for an eye disability, to include conjunctivitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinet part, denied service connection for a lumbar spine disability, bilateral hearing loss, and an eye disability.  

The Veteran testified before the undersigned at a Board videoconference hearing in October 2012.  A transcript of the hearing has been associated with the claims file.

In March 2013, the Board remanded the appeal for further development. 

The Board notes that the issue of entitlement to service connection for tinnitus was also on appeal.  However, in an August 2013 rating decision, the RO granted service connection for tinnitus.  As this is considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's lumbar spine disability had its onset during military service or is otherwise related to such service.

2.  The weight of the evidence is against a finding that the Veteran's eye disability had its onset during military service or is otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The VA's duty to notify was satisfied through a letter dated in August 2008, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Post-service treatment records have also been obtained.  Pursuant to the Board's March 2013 remand directives, the appellant's military personal records and Social Security Administration records were retrieved and are of record.  The Veteran has not identified any additional records that should be obtained prior to a Board decision on the issues adjudicated herein.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, as requested in the remand directives, the Veteran was afforded VA examinations in May 2013.  The examinations are adequate for the purposes of the instant matters adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thereafter, a supplemental statement of the case was issued in August 2013. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the October 2012 Board videoconference hearing, the Veteran was made aware of the issues before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim on appeal and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar Spine Disability

The Veteran contends that his lumbar spine disability is due to military service.  Specifically, he asserts that he caused an ambulance accident as a medic and was injured.  He stated that he did not receive treatment following the incident, but was required to sign paperwork authorizing a deduction in compensation in order to pay for repairs for the ambulance.

The evidence shows current diagnoses of degenerative disc disease and arthritis of the lumbar spine.  See May 2013 VA Examination Report.  Thus, a present disability has been established by the evidence.

While the Veteran's military personnel records demonstrate that he was reprimanded in December 1970 for failing to clean his vehicle and return it to the motor pool, the records do not demonstrate any penalty or punishment for damage to an ambulance following an accident.  Notwithstanding, a June 1970 service treatment record reveals that the Veteran was treated for complaints of a back ache.  As such, an in-service incurrence has been shown.

The remaining question is whether the Veteran's current lumbar spine disability is related to the in-service complaint of back pain.

The Veteran's December 1970 separation examination revealed a normal clinical evaluation of the spine.  In a Statement of Medical Condition dated in March 1971, the Veteran reported that there had been no changed in his medical condition since the December 1970 examination.  

In a statement from the Veteran' wife, she reported that the Veteran did not have back pain until he left the military in 1971.  

The Veteran was provided a VA examination in May 2013.  The examiner noted diagnoses of degenerative disc disease and arthritis of the lumbar spine.  Following examination of the Veteran and review of the evidence of record, the examiner determined that the most likely etiology of the Veteran's lumbar spine condition was normal age related changes with more than 13 years of psychical occupation duties contributing to this back condition.  She noted that the Veteran's back ache reported during service in July 1970 was not consistent with the Veteran's ambulance accident one month prior to getting out of service.  Therefore, the back ache treated in July 1970 likely resolved without residuals.  Notably, the service treatment records were silent for any injury or accident associated with back pain, ache, or injury.  The examiner further noted that there were no medical records found which supported the Veteran's back pain, ache, or injury in a service ambulance accident.  She noted that the post-service MRI obtained in September 2007 was not ordered for the appellant's back condition, but for radiculopathy, which was not supported on the MRI.  Further the disc bulge that was found was likely incidental as much of the population has bulging disc that are asymptomatic.  The examiner stated that there was no medical evidence of record to support a chronic ongoing back disability dating back to the Veteran's period of military service.  The Veteran reported that he worked in physical labor occupations for over 13 years.  The examiner opined that when assessing the Veteran's objective reports, the findings were not consistent with residuals from an injury in the 1970s.  Additionally, the Veteran's "being stowed up", which was reported during the Board videoconference hearing, was likely an acute condition from the reported ambulance accident that resolved without residuals.  

After a review of the evidence, the Board finds that service connection for a lumbar spine disability is not warranted.  In this regard, the evidence of record does not show that the Veteran's current lumbar spine disorders are related to any in-service injury.  Notably, the May 2013 VA examiner determined that the most likely etiology of the Veteran's lumbar spine condition was normal age related changes and more than 13 years of physical occupational duties.  The examiner considered the Veteran's report of back pain noted in the July 1970 service treatment record and determined that it likely resolved without residuals.  The examiner also considered the Veteran's report of an ambulance accident and determined that the injury was acute and resolved without residuals.  She further opined that the examination findings were not consistent with residuals from an injury in the 1970s.  There are no medical opinions of record relating the lumbar spine to service.  Thus, the Board finds that direct service connection for a lumbar spine condition is not warranted.

The Board notes that the Veteran has been diagnosed with arthritis of the lumbar spine.  It is recognized that arthritis is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be warranted solely on the basis of continuity of symptomatology.  While the Veteran has reported back pain since service, such reports are not supported by the evidence of record.  Service treatment records demonstrate an isolated complaint of back pain in service; however, the July 2013 VA examiner determined that such complaint likely resolved without residuals.  Moreover, the Veteran did not report back pain at the time of the December 1970 separation examination.  In the Statement of Medical Condition dated in March 1971, he reported that there had been no change in his medical condition.  Further, available post-service VA medical records do not reveal complaints of back pain.  In light of the foregoing, an award of service connection on the basis of continuity of symptoms is not warranted.  Additionally, presumptive service connection based on the finding of a chronic disease is not warranted because the evidence of record does not show that the Veteran's arthritis of the lumbar spine manifested to a compensable degree within one year after his discharge from service in March 1971.  38 C.F.R. §§ 3.307(a) and 3.309(a).  

The Board acknowledges the Veteran's assertion that his lumbar spine disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the back condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed lumbar spine conditions is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's lumbar spine disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for a lumbar spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




Eye Disability

The Veteran contends that his eye disability is due to military service.  Specifically, he asserts that his current eye condition is related to conjunctivitis diagnosed in service.

The evidence shows a current diagnosis of blepharitis.  See May 2013 VA Examination Report.  Thus, a present disability has been established by the evidence.

As reported by the Veteran, service treatment records dated in April 1969 show a diagnosis of conjunctivitis.  As such, an in-service incurrence has been shown.

The remaining question is whether the Veteran's current eye disability is related to the conjunctivitis diagnosed during service.

While service treatment records reveal treatment for and diagnosis of conjunctivitis during military service, the December 1970 separation examination was negative for any eye condition on clinical evaluation.

A post-service VA optometry consultation dated in June 2008 showed no ocular or visual complaints.  Assessment of the eyes revealed suspected glaucoma, mild senile cataracts, refractive error/presbyopia, and hypertension and diabetes without retinopathy.

A VA examination was conducted in May 2013.  The examiner noted that the Veteran showed signs of mild posterior blepharitis in each eye.  The Veteran reported that he experienced matting/discharge in the corners of both eyes most days upon awakening and experienced intermittent ocular irritation throughout the day for which he used OTC eye wash.  The examiner opined that there was no current eye condition or eye disability present in either eye that was related to the 1969 episode of conjunctivitis.  The examiner determined that the Veteran's eye signs and symptoms were less likely as not caused by or a result of the acute case of conjunctivitis in 1969 and were most likely caused by or the result posterior blepharitis.  In support of his finding, the examiner noted that the episode of conjunctivitis experienced by the Veteran was an acute event.  The Veteran also did not report any eye problem at the time of separation from miliary service.  The examiner noted that posterior blepharitis is a chronic condition of the eyelids, not the conjunctiva, and is associated with mild discharge in the eyelashes and ocular irritation.  Further, it is typically secondary to the normal bacterial flora present on the eyelid margins.  

After a review of the evidence, the Board finds that service connection for the Veteran's eye disability is not warranted.  In this regard, the evidence of record does not show that the Veteran's current eye condition is related to the in-service conjunctivitis.  Specifically, the examiner opined that there were no current eye conditions that were related to the 1969 episode of conjunctivitis.  In support of this finding, the examiner noted that in-service conjunctivitis was acute and that no eye condition was noted at separation from military service.  He further explained that the current eye condition was associated with the eyelids, not the conjunctiva.  The examiner's opinion is afforded great probative weight as it was made following a review of the record and was supported by a clear rationale.  No other medical evidence refutes the examiner's conclusion.

The Board acknowledges the Veteran's assertion that his eye disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the eye condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed eye disability is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's eye disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for a lumbar spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for an eye disability is denied.


REMAND

The Veteran asserts that his bilateral hearing loss disability is due to noise exposure during military service.  In the Appellate Brief received in April 2016, the Veteran's representative asserted the Veteran's hearing loss is secondary to the now service-connected tinnitus.  

A VA examination was provided in May 2013.  While an opinion was provided reading direct service connection, an opinion regarding secondary service connection was not secured.  On remand an additional VA examination and etiological opinion must be obtained.

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-American National Standards Institute ("ANSI").  The Board observes that the May 2013 VA audiological examiner converted the June 1968 pre-induction audiological findings to ISO.  As the audiological examination did not pre-date October 1967, the audiometric data is assumed to have been reported in ISO units, thus conversion of the June 1968 pre-induction audiological findings is not necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination for the purpose of ascertaining the etiology of his bilateral hearing loss.  The claims file, including this remand, must be reviewed by the examiner in conjunction with the examination. 

After reviewing the record and examining the Veteran, including obtaining a history regarding the onset of symptomatology, the examiner should provide an opinion regarding the following:

a.  Is it at least as likely as not (a probability of at least 50 percent) that the Veteran's bilateral hearing loss is etiologically related to noise exposure during active service?

b.  Is it at least as likely as not (a probability of at least 50 percent) that the Veteran's bilateral hearing loss was caused by his service-connected tinnitus?

c.  Is it at least as likely as not (a probability of at least 50 percent) that the Veteran's bilateral hearing loss was aggravated (i.e., permanently worsened beyond the normal progression of the disease) by his service-connected tinnitus?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history of in-service noise exposure, and such reports should be considered in formulating any opinions.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

2.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


